Title: C. W. F. Dumas to John Adams: A Translation, 24 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 24 January 1781
Dear & Honoured Sir

In order to keep my promise of sending you all essential news, to save time, and to spare me the sometimes intolerable task of copying the same things too many times, I decided to send my letter to Congress to you, so that you can read it, and then be kind enough to enclose it with your next letter to America. If this arrangement meets your approval, I will continue to do it from time to time; it would give me much relief.
I hope you are enjoying perfect health, and can send good news when you have it. Everyday I regret not having your estimable company and conversation, on your fireside.
I heard it said that the courier who arrived on the 21st with the treaty risked being stopped while passing through someplace in Hanover. He escaped the situation by speaking a few words of Russian and was therefore taken for a Russian.
I have the honor to be with great respect and inviolable attachment, sir, your very humble and very obedient servant

Dumas

